UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         7/14/2021
 Two Hands IP LLC,

                                 Plaintiff,
                                                           1:21-cv-03855 (JGK) (SDA)
                     -against-
                                                           ORDER SCHEDULING TELEPHONIC
 Two Hands America, Inc.,                                  SETTLEMENT CONFERENCE

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

September 21, 2021 at 2:00 p.m. The settlement shall proceed by telephone unless the parties

advise the Court that they have access to and prefer proceeding by alternative remote means,

such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              July 14, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
